FHLMC Loan No. 534381200
Willow Lake


MULTIFAMILY NOTE-CME
MULTISTATE – FIXED RATE
(REVISION DATE 8-14-2009)



US $10,945,000.00   Effective Date: As of December 16, 2009



FOR VALUE RECEIVED, the undersigned (together with such party’s or parties’
successors and assigns, “Borrower”) jointly and severally (if more than one)
promises to pay to the order of HOLLIDAY FENOGLIO FOWLER, L.P., a Texas limited
partnership, the principal sum of Ten Million Nine Hundred Forty-Five Thousand
and 00/100 Dollars (US $10,945,000.00), with interest on the unpaid principal
balance, as hereinafter provided.


1.            Defined Terms.


(a)           As used in this Note:


“Base Recourse” means a portion of the Indebtedness equal to zero percent (0%)
of the original principal balance of this Note.


“Business Day” means any day other than a Saturday, a Sunday or any other day on
which Lender or the national banking associations are not open for business.


“Cut-off Date” means the twelfth (12th) Installment Due Date.


“Default Rate” means an annual interest rate equal to four (4) percentage points
above the Fixed Interest Rate.  However, at no time will the Default Rate exceed
the Maximum Interest Rate.


“Defeasance Period” is the period beginning the day after the Defeasance Date
until but not including the first day of the Window Period.  The Defeasance
Period only applies if this Note is assigned to a REMIC trust prior to the
Cut-off Date.


“Fixed Interest Rate” means the annual interest rate of five and forty
hundredths percent (5.40%).


“Installment Due Date” means, for any monthly installment of interest only or
principal and interest, the date on which such monthly installment is due and
payable pursuant to Section 3 of this Note. The “First Installment Due Date”
under this Note is February 1, 2010.


“Lender” means the holder from time to time of this Note.


“Loan” means the loan evidenced by this Note.


“Lockout Period” means the period beginning on the day that this Note is
assigned to a REMIC trust until and including the Defeasance Date.  The Lockout

 

--------------------------------------------------------------------------------

 Page 1

 

Period only applies if this Note is assigned to a REMIC trust prior to the
Cut-off Date.


“Maturity Date” means the earlier of (i) January 1, 2020 (the “Scheduled
Maturity Date”), and (ii) the date on which the unpaid principal balance of this
Note becomes due and payable by acceleration or otherwise pursuant to the Loan
Documents or the exercise by Lender of any right or remedy under any Loan
Document.


“Maximum Interest Rate” means the rate of interest that results in the maximum
amount of interest allowed by applicable law.


“Prepayment Premium Period” means the period during which, if a prepayment of
principal occurs, a prepayment premium will be payable by Borrower to
Lender.  The Prepayment Premium Period is the period from and including the date
of this Note until but not including the earlier to occur of the following (i)
the day that this Note is assigned to a REMIC trust if this Note is assigned to
a REMIC trust prior to the Cut-off Date or (ii) the first day of the Window
Period.  The Prepayment Premium Period only applies if this Note is not assigned
to a REMIC trust or if this Note is assigned to a REMIC trust on or after the
Cut-off Date.


“Security Instrument” means the multifamily mortgage, deed to secure debt or
deed of trust effective as of the effective date of this Note, from Borrower to
or for the benefit of Lender and securing this Note.


“Treasury Security” means the 3.625% U.S. Treasury Security due August 15, 2019.
 
“Window Period” means the three (3) consecutive calendar month period prior to
the Scheduled Maturity Date.


“Yield Maintenance Period” means the period from and including the date of this
Note until but not including the earlier to occur of the following (i) the first
day that the Note is assigned to a REMIC trust or (ii) July 1, 2019 (the “Yield
Maintenance Expiration Date”).  The Yield Maintenance Period only applies if
this Note is not assigned to a REMIC trust or if this Note is assigned to a
REMIC trust on or after the Cut-off Date.


(b)           Other capitalized terms used but not defined in this Note shall
have the meanings given to such terms in the Security Instrument.


2.            Address for Payment.  All payments due under this Note shall be
payable at (i) if by regular mail – Holliday Fenoglio Fowler, L.P., Post Office
Box 840637, Dallas, Texas 75284-0637, or (ii) if by overnight mail – Bank of
America Lockbox Services, Lockbox 840637, 1950 N. Stemmons Freeway, Suite 5010,
Dallas, Texas 75207, or such other place as may be designated by Notice to
Borrower from or on behalf of Lender.


3.            Payments.
 
(a)           Interest will accrue on the outstanding principal balance of this
Note at the Fixed Interest Rate, subject to the provisions of Section 8 of this
Note.

 

--------------------------------------------------------------------------------

 Page 2

 
 
(b)           Interest under this Note shall be computed, payable and allocated
on the basis of an actual/360 interest calculation schedule (interest is payable
for the actual number of days in each month, and each month’s interest is
calculated by multiplying the unpaid principal amount of this Note as of the
first day of the month for which interest is being calculated by the Fixed
Interest Rate, dividing the product by 360, and multiplying the quotient by the
number of days in the month for which interest is being calculated).  The
portion of the monthly installment of principal and interest under this Note
attributable to principal and the portion attributable to interest will vary
based upon the number of days in the month for which such installment is paid.
Each monthly payment of principal and interest will first be applied to pay in
full interest due, and the balance of the monthly installment payment paid by
Borrower will be credited to principal.


(c)           Unless disbursement of principal is made by Lender to Borrower on
the first day of a calendar month, interest for the period beginning on the date
of disbursement and ending on and including the last day of such calendar month
shall be payable by Borrower simultaneously with the execution of this Note.  If
disbursement of principal is made by Lender to Borrower on the first day of a
calendar month, then no payment will be due from Borrower at the time of the
execution of this Note.  The Installment Due Date for the first monthly
installment payment under Section 3(d) of interest only or principal and
interest, as applicable, will be the First Installment Due Date set forth in
Section 1(a) of this Note.  Except as provided in this Section 3(c), Section 10
and in Section 11, accrued interest will be payable in arrears.


(d)           Beginning on the First Installment Due Date, and continuing until
and including the monthly installment due on the Maturity Date, principal and
accrued interest shall be payable by Borrower in consecutive monthly
installments due and payable on the first day of each calendar month.  The
amount of the monthly installment of principal and interest payable pursuant to
this Section 3(d) on an Installment Due Date shall be Sixty-One Thousand Four
Hundred Fifty-Nine and 55/100 Dollars ($61,459.55).


(e)           All remaining Indebtedness, including all principal and interest,
shall be due and payable by Borrower on the Maturity Date.


(f)           All payments under this Note shall be made in immediately
available U.S. funds.


(g)           Any regularly scheduled monthly installment of interest only or
principal and interest payable pursuant to this Section 3 that is received by
Lender before the date it is due shall be deemed to have been received on the
due date for the purpose of calculating interest due.


(h)           Any accrued interest remaining past due for 30 days or more, at
Lender’s discretion, may be added to and become part of the unpaid principal
balance of this Note and any reference to “accrued interest” shall refer to
accrued interest which has not become part of the unpaid principal balance.  Any
amount added to principal pursuant to the Loan Documents shall bear interest at
the applicable rate or rates specified in this Note and shall be payable with
such interest upon demand by Lender and absent such demand, as provided in this
Note for the payment of principal and interest.


4.            Application of Payments.  If at any time Lender receives, from
Borrower or otherwise, any amount applicable to the Indebtedness which is less
than all amounts due and payable at such time, Lender may apply the amount
received to amounts then due and payable in any manner and in any order
determined by Lender, in Lender’s discretion.  Borrower agrees that

 

--------------------------------------------------------------------------------

 Page 3

 

neither Lender’s acceptance of a payment from Borrower in an amount that is less
than all amounts then due and payable nor Lender’s application of such payment
shall constitute or be deemed to constitute either a waiver of the unpaid
amounts or an accord and satisfaction.


5.            Security.  The Indebtedness is secured by, among other things, the
Security Instrument, and reference is made to the Security Instrument for other
rights of Lender as to collateral for the Indebtedness.


6.            Acceleration.  If an Event of Default has occurred and is
continuing, the entire unpaid principal balance, any accrued interest, any
prepayment premium payable under Section 10 and Section 11, and all other
amounts payable under this Note and any other Loan Document, shall at once
become due and payable, at the option of Lender, without any prior Notice to
Borrower (except if notice is required by applicable law, then after such
notice).  Lender may exercise this option to accelerate regardless of any prior
forbearance.  For purposes of exercising such option, Lender shall calculate the
prepayment premium as if prepayment occurred on the date of acceleration.  If
prepayment occurs thereafter, Lender shall recalculate the prepayment premium as
of the actual prepayment date.


7.            Late Charge.


(a)           If any monthly installment of interest or principal and interest
or other amount payable under this Note or under the Security Instrument or any
other Loan Document is not received in full by Lender within ten (10) days after
the installment or other amount is due, counting from and including the date
such installment or other amount is due (unless applicable law requires a longer
period of time before a late charge may be imposed, in which event such longer
period shall be substituted), Borrower shall pay to Lender, immediately and
without demand by Lender, a late charge equal to five percent (5%) of such
installment or other amount due (unless applicable law requires a lesser amount
be charged, in which event such lesser amount shall be substituted).


(b)           Borrower acknowledges that its failure to make timely payments
will cause Lender to incur additional expenses in servicing and processing the
Loan and that it is extremely difficult and impractical to determine those
additional expenses.  Borrower agrees that the late charge payable pursuant to
this Section represents a fair and reasonable estimate, taking into account all
circumstances existing on the date of this Note, of the additional expenses
Lender will incur by reason of such late payment.  The late charge is payable in
addition to, and not in lieu of, any interest payable at the Default Rate
pursuant to Section 8.


8.            Default Rate.


(a)           So long as (i) any monthly installment under this Note remains
past due for thirty (30) days or more or (ii) any other Event of Default has
occurred and is continuing, then notwithstanding anything in Section 3 of this
Note to the contrary, interest under this Note shall accrue on the unpaid
principal balance from the Installment Due Date of the first such unpaid monthly
installment or the occurrence of such other Event of Default, as applicable, at
the Default Rate.
 
(b)           From and after the Maturity Date, the unpaid principal balance
shall continue to bear interest at the Default Rate until and including the date
on which the entire principal balance is paid in full.

 

--------------------------------------------------------------------------------

 Page 4

 


(c)           Borrower acknowledges that (i) its failure to make timely payments
will cause Lender to incur additional expenses in servicing and processing the
Loan, (ii) during the time that any monthly installment under this Note is
delinquent for thirty (30) days or more, Lender will incur additional costs and
expenses arising from its loss of the use of the money due and from the adverse
impact on Lender’s ability to meet its other obligations and to take advantage
of other investment opportunities; and (iii)  it is extremely difficult and
impractical to determine those additional costs and expenses.  Borrower also
acknowledges that, during the time that any monthly installment under this Note
is delinquent for thirty (30) days or more or any other Event of Default has
occurred and is continuing, Lender’s risk of nonpayment of this Note will be
materially increased and Lender is entitled to be compensated for such increased
risk.  Borrower agrees that the increase in the rate of interest payable under
this Note to the Default Rate represents a fair and reasonable estimate, taking
into account all circumstances existing on the date of this Note, of the
additional costs and expenses Lender will incur by reason of the Borrower’s
delinquent payment and the additional compensation Lender is entitled to receive
for the increased risks of nonpayment associated with a delinquent loan.


9.            Limits on Personal Liability.


(a)           Except as otherwise provided in this Section 9, Borrower shall
have no personal liability under this Note, the Security Instrument or any other
Loan Document for the repayment of the Indebtedness or for the performance of
any other obligations of Borrower under the Loan Documents and Lender’s only
recourse for the satisfaction of the Indebtedness and the performance of such
obligations shall be Lender’s exercise of its rights and remedies with respect
to the Mortgaged Property and to any other collateral held by Lender as security
for the Indebtedness.  This limitation on Borrower’s liability shall not limit
or impair Lender’s enforcement of its rights against any guarantor of the
Indebtedness or any guarantor of any other obligations of Borrower.


(b)           Borrower shall be personally liable to Lender for the amount of
the Base Recourse, plus any other amounts for which Borrower has personal
liability under this Section 9.


(c)           In addition to the Base Recourse, Borrower shall be personally
liable to Lender for the repayment of a further portion of the Indebtedness
equal to any loss or damage suffered by Lender as a result of the occurrence of
any of the following events:


 
 (i)
Borrower fails to pay to Lender upon demand after an Event of Default all Rents
to which Lender is entitled under Section 3(a) of the Security Instrument and
the amount of all security deposits collected by Borrower from tenants then in
residence.  However, Borrower will not be personally liable for any failure
described in this subsection (i) if Borrower is unable to pay to Lender all
Rents and security deposits as required by the Security Instrument because of a
valid order issued in a bankruptcy, receivership, or similar judicial
proceeding.



 
 (ii)
Borrower fails to apply all insurance proceeds and condemnation proceeds as
required by the Security Instrument.  However, Borrower will not be personally
liable for any failure described in this subsection (ii) if Borrower is unable
to apply insurance or condemnation proceeds as required by the Security
Instrument because of a valid order issued in a bankruptcy, receivership, or
similar judicial proceeding.


 

--------------------------------------------------------------------------------

 Page 5

 
 
 
 (iii)
Borrower fails to comply with Section 14(g) or (i) of the Security Instrument
relating to the delivery of books and records, statements, schedules and
reports.



 
 (iv)
Borrower fails to pay when due in accordance with the terms of the Security
Instrument the amount of any item below marked “Deferred”; provided however,
that if no item is marked “Deferred”, this Section 9(c)(iv) shall be of no force
or effect.

 
 
 
[Deferred]
Hazard Insurance premiums or other insurance premiums,

[Collect]               Taxes,
 
[Deferred]
water and sewer charges (that could become a
lien on the Mortgaged Property),

[N/A]                    ground rents,
 
[Deferred]
assessments or other charges (that could become a
lien on the Mortgaged Property)

 
 
 (v)
Borrower engages in any willful act of material waste of the Mortgaged Property.



(d)           In addition to the Base Recourse, Borrower shall be personally
liable to Lender for:


 
 (i)
the performance of all of Borrower’s obligations under Section 18 of the
Security Instrument (relating to environmental matters);



 
 (ii)
the costs of any audit under Section 14(g) of the Security Instrument; and



 
 (iii)
any costs and expenses incurred by Lender in connection with the collection of
any amount for which Borrower is personally liable under this Section 9,
including Attorneys’ Fees and Costs and the costs of conducting any independent
audit of Borrower’s books and records to determine the amount for which Borrower
has personal liability.



(e)            All payments made by Borrower with respect to the Indebtedness
and all amounts received by Lender from the enforcement of its rights under the
Security Instrument and the other Loan Documents shall be applied first to the
portion of the Indebtedness for which Borrower has no personal liability.


(f)           Notwithstanding the Base Recourse, Borrower shall become
personally liable to Lender for the repayment of all of the Indebtedness upon
the occurrence of any of the following Events of Default:


 
 (i)
Borrower or any SPE Equity Owner fails to comply with Section 33 of the Security
Instrument;

 
 
 (ii)
a Transfer (including, but not limited to, a lien or encumbrance) that is an
Event of Default under Section 21 of the Security Instrument, other than a
Transfer consisting solely of the involuntary removal or involuntary withdrawal
of a general partner in a limited partnership or a manager in a limited
liability company;


 

--------------------------------------------------------------------------------

 Page 6

 



 
 (iii)  
fraud or written material misrepresentation by Borrower or any officer,
director, partner, member or employee of Borrower in connection with the
application for or creation of the Indebtedness or any request for any action or
consent by Lender;




 
 (iv)  
Borrower or any SPE Equity Owner voluntarily files for bankruptcy protection
under the United States Bankruptcy Code;




 
 (v)  
Borrower or any SPE Equity Owner voluntarily becomes subject to any
reorganization, receivership, insolvency proceeding, or other similar proceeding
pursuant to any other federal or state law affecting debtor and creditor rights;




 
 (vi)  
The Mortgaged Property or any part thereof becomes an asset in a voluntary
bankruptcy or becomes subject to any reorganization, receivership, insolvency
proceeding, or other similar proceeding pursuant to any other federal or state
law affecting debtor and creditor rights;




 
 (vii)  
an order of relief is entered against Borrower or any SPE Equity Owner pursuant
to the United States Bankruptcy Code or other federal or state law affecting
debtor and creditor rights in any involuntary bankruptcy proceeding initiated or
joined in by a “Related Party;” or




 
 (viii)  
an involuntary bankruptcy or other involuntary insolvency proceeding is
commenced against Borrower or any SPE Equity Owner (by a party other than
Lender) but only if Borrower or such SPE Equity Owner has failed to use
commercially reasonable efforts to dismiss such proceeding or has consented to
such proceeding.

 
      For purposes of this Section, the term “Related Party” means:



 
(A)
Borrower, any guarantor or any SPE Equity Owner; and

 
 
 
(B)
any Person that holds, directly or indirectly, any ownership interest in or
right to manage Borrower, any guarantor or any SPE Equity Owner, including
without limitation, any shareholder, member or partner of Borrower, any
guarantor or any SPE Equity Owner; and

 

 
(C)
any Person in which any ownership interest (direct or indirect) or right to
manage is held by Borrower, any guarantor, any SPE Equity Owner or any partner,
shareholder or member of, or any other Person holding an interest in, Borrower,
any guarantor or any SPE Equity Owner; and

 

 
(D)
any other creditor of Borrower that is related by blood, marriage or adoption to
Borrower, any guarantor, any SPE Equity Owner or any partner, shareholder or
member of, or any other Person holding an interest in, Borrower, any guarantor
or any SPE Equity Owner.



      If Borrower, any guarantor, any SPE Equity Owner or any Related Party has
solicited creditors to initiate or participate in any proceeding referred to in
this Section 9, regardless of
 

--------------------------------------------------------------------------------

 Page 7

 
 
whether any of the creditors solicited actually initiates or participates in the
proceeding, then such proceeding shall be considered as having been initiated by
a Related Party.
 
(g)           To the extent that Borrower has personal liability under this
Section 9, Lender may exercise its rights against Borrower personally without
regard to whether Lender has exercised any rights against the Mortgaged Property
or any other security, or pursued any rights against any guarantor, or pursued
any other rights available to Lender under this Note, the Security Instrument,
any other Loan Document or applicable law. To the fullest extent permitted by
applicable law, in any action to enforce Borrower’s personal liability under
this Section 9, Borrower waives any right to set off the value of the Mortgaged
Property against such personal liability.


 
 10.
Voluntary and Involuntary Prepayments During the Prepayment Premium Period
(Section Applies Prior to Securitization and if Loan is Assigned to REMIC Trust
On or After the Cut-off Date).



(a)   This Section 10 shall apply (i) prior to the date that this Note is
assigned to a REMIC trust and (ii) if this Note is assigned to a REMIC trust on
or after the Cut-off Date.  This Section 10 shall be of no effect if this Note
is assigned to a REMIC trust prior to the Cut-off Date.


(b)           Any receipt by Lender of principal due under this Note prior to
the Maturity Date, other than principal required to be paid in monthly
installments pursuant to Section 3, constitutes a prepayment of principal under
this Note.  Without limiting the foregoing, any application by Lender, prior to
the Maturity Date, of any proceeds of collateral or other security to the
repayment of any portion of the unpaid principal balance of this Note
constitutes a prepayment under this Note.


(c)           During the Prepayment Premium Period, the Borrower may voluntarily
prepay all of the unpaid principal balance of this Note on an Installment Due
Date so long as Borrower designates the date for such prepayment in a Notice
from Borrower to Lender given at least 30 days prior to the date of such
prepayment.  Unless Lender has previously notified Borrower of the expiration of
the Prepayment Premium Period, upon receipt of such Notice from Borrower, Lender
will notify Borrower if the Note has been assigned to a REMIC trust and the
Prepayment Premium Period has expired.  If an Installment Due Date (as defined
in Section 1(a)) falls on a day which is not a Business Day, then with respect
to payments made under this Section 10 only, the term “Installment Due Date”
shall mean the Business Day immediately preceding the scheduled Installment Due
Date.


(d)           Notwithstanding Section 10(c) above, Borrower may voluntarily
prepay all of the unpaid principal balance of this Note on a Business Day other
than an Installment Due Date if Borrower provides Lender with the Notice set
forth in Section 10(c) above and meets the other requirements set forth in this
subsection.  Borrower acknowledges that Lender has agreed that Borrower may
prepay principal on a Business Day other than an Installment Due Date only
because Lender shall deem any prepayment received by Lender on any day other
than an Installment Due Date to have been received on the Installment Due Date
immediately following such prepayment and Borrower shall be responsible for all
interest that would have been due if the prepayment had actually been made on
the Installment Due Date immediately following such prepayment.

 

--------------------------------------------------------------------------------

 Page 8

 
 
(e)           Unless otherwise expressly provided in the Loan Documents,
Borrower may not voluntarily prepay less than all of the unpaid principal
balance of this Note.  In order to voluntarily prepay all of the principal of
this Note, Borrower must pay to Lender, together with the amount of principal
being prepaid, (i) all accrued and unpaid interest due under this Note, plus
(ii) all other sums due to Lender at the time of such prepayment, plus (iii) any
prepayment premium calculated pursuant to Section 10(f).


(f)           Except as provided in Section 10(g) below, a prepayment premium
shall be due and payable by Borrower in connection with any prepayment of
principal under this Note during the Prepayment Premium Period.  The prepayment
premium shall be in the form of U.S. currency.  The prepayment premium shall be
computed as follows:


 
 (i)
For any prepayment made during the Yield Maintenance Period, the prepayment
premium shall be equal to the following:



the product obtained by multiplying:


 
(1)
the amount of principal being prepaid or accelerated,

 
 
by

 
 
(2)
the excess (if any) of the Monthly Note Rate over the Assumed Reinvestment Rate,

 
 
by

 
 
(3)
the Present Value Factor.



For purposes of this Section 10(f)(i), the following definitions shall apply:


Monthly Note Rate: one-twelfth (1/12) of the Fixed Interest Rate, expressed as a
decimal calculated to five digits.


Prepayment Date:  in the case of a voluntary prepayment, the date on which the
prepayment is made; in the case of the application by Lender of collateral or
security to a portion of the principal balance, the date of such application.


Assumed Reinvestment Rate:  one-twelfth (1/12) of the yield rate, as of the
close of the trading session which is 5 Business Days before the Prepayment
Date, on the Treasury Security, as reported in The Wall Street Journal,
expressed as a decimal calculated to five digits.  In the event that no yield is
published on the applicable date for the Treasury Security, Lender, in its
discretion, shall select the non-callable Treasury Security maturing in the same
year as the Treasury Security with the lowest yield published in The Wall Street
Journal as of the applicable date.  If the publication of such yield rates in
The Wall Street Journal is discontinued for any reason, Lender shall select a
security with a comparable rate and term to the Treasury Security.  The
selection of an alternate security pursuant to this Section 10 shall be made in
Lender’s discretion.

 

--------------------------------------------------------------------------------

 Page 9

 


Present Value Factor:  the factor that discounts to present value the costs
resulting to Lender from the difference in interest rates during the months
remaining in the Yield Maintenance Period using the Assumed Reinvestment Rate as
the discount rate, with monthly compounding, expressed numerically as follows:


[presentvaluefactor.jpg]

 
n = the number of months remaining in the Yield Maintenance Period; provided,
however, if a prepayment occurs on an Installment Due Date, then the number of
months remaining in the Yield Maintenance Period shall be calculated beginning
with the month in which such prepayment occurs and if such prepayment occurs on
a Business Day other than an Installment Due Date, then the number of months
remaining in the Yield Maintenance Period shall be calculated beginning with the
month immediately following the date of such prepayment.



       ARR = Assumed Reinvestment Rate


 
 (ii)
For any prepayment made after the expiration of the Yield Maintenance Period but
during the remainder of the Prepayment Premium Period, the prepayment premium
shall be 1.0% of the amount of principal being prepaid.



(g)           Notwithstanding any other provision of this Section 10, no
prepayment premium shall be payable with respect to (i) any prepayment made
during the Window Period, or (ii) any prepayment occurring as a result of the
application of any insurance proceeds or condemnation award under the Security
Instrument.


(h)           Unless Lender agrees otherwise in writing, a permitted or required
prepayment of less than the unpaid principal balance of this Note shall not
extend or postpone the due date of any subsequent monthly installments or change
the amount of such installments.


(i)           Borrower recognizes that any prepayment of any of the unpaid
principal balance of this Note, whether voluntary or involuntary or resulting
from an Event of Default by Borrower, will result in Lender’s incurring loss,
including reinvestment loss, additional expense and frustration or impairment of
Lender’s ability to meet its commitments to third parties.  Borrower agrees to
pay to Lender upon demand damages for the detriment caused by any prepayment,
and agrees that it is extremely difficult and impractical to ascertain the
extent of such damages.  Borrower therefore acknowledges and agrees that the
formula for calculating prepayment premiums set forth in this Note represents a
reasonable estimate of the damages fsLender will incur because of a
prepayment.  Borrower further acknowledges that the prepayment premium
provisions of this Note are a material part of the consideration for the Loan,
and that the terms of this Note are in other respects more favorable to Borrower
as a result of the Borrower’s voluntary agreement to the prepayment premium
provisions.

 

--------------------------------------------------------------------------------

 Page 10

 
 
 
11.
Voluntary and Involuntary Prepayments During the Lockout Period and During the
Defeasance Period (Section Applies if Loan is Assigned to REMIC Trust Prior to
the Cut-off Date).

 
(a)           This Section 11 shall apply in the event this Note is assigned to
a REMIC trust prior to the Cut-off Date.  This Section 11 shall be of no effect
if this Note is assigned to a REMIC trust on or after the Cut-off Date.


(b)           Any receipt by Lender of principal due under this Note prior to
the Maturity Date, other than principal required to be paid in monthly
installments pursuant to Section 3, constitutes a prepayment of principal under
this Note.  Without limiting the foregoing, any application by Lender, prior to
the Maturity Date, of any proceeds of collateral or other security to the
repayment of any portion of the unpaid principal balance of this Note
constitutes a prepayment under this Note.


(c)           Borrower may not voluntarily prepay any portion of the principal
balance of this Note during the Lockout Period or during the Defeasance Period;
provided, however, any prepayment occurring as a result of the application of
any insurance proceeds or condemnation award under the Security Instrument shall
be permitted during the Lockout Period and during the Defeasance Period.  If any
portion of the principal balance of this Note is prepaid during the Lockout
Period or during the Defeasance Period by reason of the application by Lender of
any proceeds of collateral or other security to any portion of the unpaid
principal balance of this Note or following a determination that the prohibition
on voluntary prepayments during the Lockout Period or during the Defeasance
Period is in contravention of applicable law, then Borrower must also pay to
Lender upon demand by Lender, a prepayment premium equal to five percent (5.0%)
of the amount of principal being prepaid.


(d)           Notwithstanding any other provision of this Section 11, no
prepayment premium shall be payable with respect to (i) any prepayment made
during the Window Period, or (ii) any prepayment occurring as a result of the
application of any insurance proceeds or condemnation award under the Security
Instrument.


(e)           After the expiration of the Lockout Period and the Defeasance
Period, Borrower may voluntarily prepay all of the unpaid principal balance of
this Note on an Installment Due Date so long as Borrower designates the date for
such prepayment in a Notice from Borrower to Lender given at least 30 days prior
to the date of such prepayment.  If an Installment Due Date (as defined in
Section 1(a)) falls on a day which is not a Business Day, then with respect to
payments made under this Section 11 only, the term “Installment Due Date” shall
mean the Business Day immediately preceding the scheduled Installment Due Date.


(f)           Notwithstanding Section 11(e) above, following the end of the
Lockout Period and the Defeasance Period, Borrower may voluntarily prepay all of
the unpaid principal balance of this Note on a Business Day other than an
Installment Due Date if Borrower provides Lender with the Notice set forth in
Section 11(e) and meets the other requirements set forth in this
subsection.  Borrower acknowledges that Lender has agreed that Borrower may
prepay principal on a Business Day other than an Installment Due Date only
because Lender shall deem any prepayment received by Lender on any day other
than an Installment Due Date to have been received on the Installment Due Date
immediately following such prepayment and Borrower shall be responsible for all
interest that would have been due if the prepayment had actually been made on
the Installment Due Date immediately following such prepayment.

 

--------------------------------------------------------------------------------

 Page 11

 


(g)          Unless otherwise expressly provided in the Loan Documents, Borrower
may not voluntarily prepay less than all of the unpaid principal balance of this
Note.  In order to voluntarily prepay all of the principal of this Note,
Borrower must also pay to Lender, together with the amount of principal being
prepaid, (i) all accrued and unpaid interest due under this Note, plus (ii) all
other sums due to Lender at the time of such prepayment.


(h)           Unless Lender agrees otherwise in writing, a permitted or required
prepayment of less than the unpaid principal balance of this Note shall not
extend or postpone the due date of any subsequent monthly installments or change
the amount of such installments.


(i)           Borrower recognizes that any prepayment of any of the unpaid
principal balance of this Note, whether voluntary or involuntary or resulting
from an Event of Default by Borrower, will result in Lender’s incurring loss,
including reinvestment loss, additional expense and frustration or impairment of
Lender’s ability to meet its commitments to third parties.  Borrower agrees to
pay to Lender upon demand damages for the detriment caused by any prepayment,
and agrees that it is extremely difficult and impractical to ascertain the
extent of such damages.  Borrower therefore acknowledges and agrees that the
formula for calculating prepayment premiums set forth in Section 11(c) of this
Note represents a reasonable estimate of the damages Lender will incur because
of a prepayment.  Borrower further acknowledges that the lockout and prepayment
premium provisions of this Note are a material part of the consideration for the
Loan, and that the terms of this Note are in other respects more favorable to
Borrower as a result of the Borrower’s voluntary agreement to the prepayment
premium provisions.


(j)   If, after the expiration of the Lockout Period, the Borrower defeases the
Loan as described in Section 44 of the Security Instrument during the Defeasance
Period, Borrower shall not have the right to voluntarily prepay any of the
principal of this Note at any time.


 
12.
DEFEASANCE (Section Applies if Loan is Assigned to REMIC Trust Prior to the
Cut-off Date).

 
(a)          This Section 12 shall apply in the event this Note is assigned to a
REMIC trust prior to the Cut-off Date.  This Section 12 shall be of no effect if
this Note is assigned to a REMIC trust on or after the Cut-off Date.


(b)          Section 5 of this Note is amended by adding a new paragraph at the
end thereof as follows:
 
If Borrower obtains a release of the Mortgaged Property from the lien of the
Security Instrument pursuant to Section 44 of the Security Instrument, the
Indebtedness shall be secured by the Pledge Agreement and reference shall be
made to the Pledge Agreement for other rights of Lender as to collateral for the
Indebtedness.


(c)          Section 9 of this Note is amended by adding a new paragraph at the
end thereof as follows:
 
If Borrower obtains a release of the Mortgaged Property from the lien of the
Security Instrument pursuant to Section 44 of the Security Instrument, Borrower
shall have no personal liability under this Note or the Pledge Agreement for the
 
 

--------------------------------------------------------------------------------

 Page 12

 

repayment of the Indebtedness or for the performance of any other obligations of
Borrower under this Note or the Pledge Agreement (other than any liability under
Section 18 of the Security Instrument for events that occur prior to the
Defeasance Closing Date, whether discovered before or after the Defeasance
Closing Date), and Lender’s only recourse for the satisfaction of the
Indebtedness and the performance of such obligations shall be Lender’s exercise
of its rights and remedies with respect to the collateral held by Lender under
the Pledge Agreement as security for the Indebtedness.
 
(d)          Section 21(a) of this Note is amended by adding a new paragraph at
the end thereof as follows:


If Borrower obtains a release of the Mortgaged Property from the lien of the
Security Instrument pursuant to Section 44 of the Security Instrument, all
Notices, demands and other communications required or permitted to be given
pursuant to this Note shall be given in accordance with the Pledge Agreement.
 
    13.          Costs and Expenses.  To the fullest extent allowed by
applicable law, Borrower shall pay all expenses and costs, including Attorneys’
Fees and Costs incurred by Lender as a result of any default under this Note or
in connection with efforts to collect any amount due under this Note, or to
enforce the provisions of any of the other Loan Documents, including those
incurred in post-judgment collection efforts and in any bankruptcy proceeding
(including any action for relief from the automatic stay of any bankruptcy
proceeding) or judicial or non-judicial foreclosure proceeding.  Borrower
acknowledges and agrees that, in connection with each request by Borrower under
this Note or any Loan Document, Borrower shall pay all reasonable Attorneys’
Fees and Costs and expenses incurred by Lender, including any fees charged by
the Rating Agencies, regardless of whether the matter is approved, denied or
withdrawn.


    14.          Forbearance.  Any forbearance by Lender in exercising any right
or remedy under this Note, the Security Instrument, or any other Loan Document
or otherwise afforded by applicable law, shall not be a waiver of or preclude
the exercise of that or any other right or remedy.  The acceptance by Lender of
any payment after the due date of such payment, or in an amount which is less
than the required payment, shall not be a waiver of Lender’s right to require
prompt payment when due of all other payments or to exercise any right or remedy
with respect to any failure to make prompt payment.  Enforcement by Lender of
any security for Borrower’s obligations under this Note shall not constitute an
election by Lender of remedies so as to preclude the exercise of any other right
or remedy available to Lender.


    15.          Waivers.  Borrower and all endorsers and guarantors of this
Note and all other third party obligors waive presentment, demand, notice of
dishonor, protest, notice of acceleration, notice of intent to demand or
accelerate payment or maturity, presentment for payment, notice of nonpayment,
grace, and diligence in collecting the Indebtedness.


              16.           Loan Charges.  Neither this Note nor any of the
other Loan Documents shall be construed to create a contract for the use,
forbearance or detention of money requiring payment of interest at a rate
greater than the Maximum Interest Rate.  If any applicable law limiting
the amount of interest or other charges permitted to be collected from Borrower
in connection with the Loan is interpreted so that any interest or other charge
provided for in any Loan Document, whether considered separately or together
with other charges provided for in any other Loan Document, violates that law,
and Borrower is entitled to the benefit of that law, that interest or

 

--------------------------------------------------------------------------------

 Page 13

 

charge is hereby reduced to the extent necessary to eliminate that
violation.  The amounts, if any, previously paid to Lender in excess of the
permitted amounts shall be applied by Lender to reduce the unpaid principal
balance of this Note. For the purpose of determining whether any applicable law
limiting the amount of interest or other charges permitted to be collected from
Borrower has been violated, all Indebtedness that constitutes interest, as well
as all other charges made in connection with the Indebtedness that constitute
interest, shall be deemed to be allocated and spread ratably over the stated
term of this Note.  Unless otherwise required by applicable law, such allocation
and spreading shall be effected in such a manner that the rate of interest so
computed is uniform throughout the stated term of this Note.


    17.           Commercial Purpose.  Borrower represents that Borrower is
incurring the Indebtedness solely for the purpose of carrying on a business or
commercial enterprise, and not for personal, family, household, or agricultural
purposes.


18.           Counting of Days.  Except where otherwise specifically provided,
any reference in this Note to a period of “days” means calendar days, not
Business Days.


19.           Governing Law.  This Note shall be governed by the law of the
Property Jurisdiction.


20.           Captions.  The captions of the Sections of this Note are for
convenience only and shall be disregarded in construing this Note.


21.           Notices; Written Modifications.


(a)           All Notices, demands and other communications required or
permitted to be given pursuant to this Note shall be given in accordance with
Section 31 of the Security Instrument.


(b)           Any modification or amendment to this Note shall be ineffective
unless in writing signed by the party sought to be charged with such
modification or amendment; provided, however, in the event of a Transfer under
the terms of the Security Instrument that requires Lender’s consent, any or some
or all of the Modifications to Multifamily Note set forth in Exhibit A to this
Note may be modified or rendered void by Lender at Lender’s option, by Notice to
Borrower and the transferee, as a condition of Lender’s consent.


22.           Consent to Jurisdiction and Venue.  Borrower agrees that any
controversy arising under or in relation to this Note may be litigated in the
Property Jurisdiction.  The state and federal courts and authorities with
jurisdiction in the Property Jurisdiction shall have jurisdiction over all
controversies that shall arise under or in relation to this Note.  Borrower
irrevocably consents to service, jurisdiction, and venue of such courts for any
such litigation and waives any other venue to which it might be entitled by
virtue of domicile, habitual residence or otherwise.  However, nothing in this
Note is intended to limit any right that Lender may have to bring any suit,
action or proceeding relating to matters arising under this Note in any court of
any other jurisdiction.


23.           WAIVER OF TRIAL BY JURY.  BORROWER AND LENDER EACH (A) AGREES NOT
TO ELECT A TRIAL BY JURY WITH RESPECT TO ANY ISSUE ARISING OUT OF THIS NOTE OR
THE RELATIONSHIP BETWEEN THE PARTIES AS LENDER AND BORROWER THAT IS TRIABLE OF
RIGHT BY A JURY AND (B) WAIVES ANY RIGHT TO TRIAL BY JURY WITH RESPECT TO SUCH
ISSUE TO THE EXTENT THAT ANY SUCH RIGHT EXISTS NOW OR IN THE FUTURE.  THIS

 

--------------------------------------------------------------------------------

 Page 14

 

 WAIVER OF RIGHT TO TRIAL BY JURY IS SEPARATELY GIVEN BY EACH PARTY, KNOWINGLY
AND VOLUNTARILY WITH THE BENEFIT OF COMPETENT LEGAL COUNSEL.


24.           State-Specific Provisions. Borrower shall make all payments of
principal and interest under this Note without relief from valuation and
appraisement laws.  For purposes of Section 9(d) and Section 13, Attorneys' Fees
and Costs means (i) fees and out-of-pocket costs of Lender's and Loan Servicer's
attorneys, as applicable, including costs of Lender's and Loan Servicer's
in-house counsel, support staff costs, costs of preparing for litigation,
computerized research, telephone and facsimile transmission expenses, mileage,
deposition costs, postage, duplicating, process service, videotaping and similar
costs and expenses; (ii) costs and fees of expert witnesses, including
appraisers; and (iii) investigatory fees.


ATTACHED EXHIBIT.  The Exhibit noted below, if marked with an “X” in the space
provided, is attached to this Note:


[X]           Exhibit A    Modifications to Multifamily Note




IN WITNESS WHEREOF, and in consideration of the Lender’s agreement to lend
Borrower the principal amount set forth above, Borrower has signed and delivered
this Note under seal or has caused this Note to be signed and delivered under
seal by its duly authorized representative.



 

--------------------------------------------------------------------------------

 Page 15

 
 


 
NLP WILLOW LAKE, LLC, Delaware limited
    liability company

 

  By:
NTS Realty Holdings Limited Partnership, a
Delaware limited partnership, its sole member

 

  By:
NTS Realty Capital, Inc., a Delaware
corporation, its managing general
partner

 

  By:
 /s/ Neil A. Mitchell   
Name: Neil A. Mitchell
Title: Sr Vice Pres

 

 
27-1213310
Borrower’s Social Security/Employer ID Number

 
 

--------------------------------------------------------------------------------

 Note  Page 16

 
 

 
 


PAY TO THE ORDER OF FEDERAL HOME
LOAN MORTGAGE CORPORATION,
WITHOUT RECOURSE


HOLLIDAY FENOGLIO FOWLER, L.P., a
     Texas limited partnership



By:
Holliday GP Corp., a Delaware
corporation, its general partner
 



     By: /s/ Patrick V. Kinlan   
       Patick V. Kinlan
       Vice President
 
FHLMC Loan No. 534381200
 

 

--------------------------------------------------------------------------------

Page 17

 

EXHIBIT A


MODIFICATIONS TO MULTIFAMILY NOTE


The following modifications are made to the text of the Note that precedes this
Exhibit.


1.  
Section 1(a) is amended to delete the definition of “Security Instrument” in its
entirety and replace it with the following:



“Security Instrument” means, collectively, the multifamily mortgage, deed to
secure debt or deed of trust effective as of the effective date of this Note,
from Borrower to or for the benefit of Lender, together with all other Mortgages
(as defined in that certain Master Cross-Collateralization Agreement dated as of
the date of this Note, by and among the Lender, the Borrower and the other
entities identified as Borrower on Exhibit A attached thereto), each of which is
securing the payment and performance of the Borrower’s obligations under this
Note.


2.
Paragraph 9 is modified to add the following to subsection 9(d)(i) before the
semi-colon:



“and under Section 17 of the Security Instrument relating to galvanized steel
piping/polybutylene piping; as well as for any costs, loss or damage incurred or
suffered by Lender as a result of the existence at the Mortgaged Property of
galvanized steel piping/polybutylene piping, such loss or damage to include the
cost of replacing all such piping and the cost of repairing any damage
associated with the leaks in or other failure of any galvanized steel
piping/polybutylene piping”



--------------------------------------------------------------------------------

Page A-1
